DETAILED ACTION
This action is in response to the Application filed on 10/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 and 01/02/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  
Claim 3 recites “the reference level” in lines 5 - 6. It appears that it should be “the one or more reference levels”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “the reference waveform” and “the corresponding modulated DC voltage level”. Both limitations lack antecedent basis. For examination purpose, the examiner is going to assume that claim 9 depends from claim 2 which has proper antecedent basis, similar to claim 18 depending on claim 12.
Claim 10 depends directly from claim 9 and is therefore, also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2016/0261205; (hereinafter Kolar).

Regarding claim 1, Kolar [e.g. Figs. 11 – 14, 15] discloses an apparatus for regulating a multilevel switched-capacitor (MSC) rectifier circuit, comprising: a compensator [e.g. Fig. 13-14; 423] configured to receive a comparison [e.g. 421] of an output of the MSC rectifier circuit [e.g. V21] with a reference level [e.g. IIN_F] and generate a modulation index [e.g. m] from the comparison; and a modulator [e.g. Fig. 15; 14] configured to receive the modulation index and generate timings for a plurality of controls signals [e.g. S12L S12H] of switches [e.g. Fig. 11; S12H and S12L] in the MSC rectifier corresponding to the modulation index.

Regarding claim 11, Kolar [e.g. Figs. 11 – 14, 15] discloses a method for wirelessly receiving power, comprising: rectifying a received power waveform using a multilevel switched-capacitor (MSC) rectifier [e.g. Figs. 11-12] to generate an output voltage [e.g. V21] in response to a plurality of control signals  [e.g. S12L S12H]; and generating the plurality of control signals, comprising: receiving the output voltage [e.g. Figs. 12 – 14; V21]; performing a comparison [e.g. 421] of the output voltage to a reference value [e.g. IIN_F]; generating a modulation index [e.g. m] based on the comparison; and generating a timing [e.g. Fig. 17; timing of S12L S12H] for each of the plurality of control signals based on the modulation index.

Regarding claim 19, Kolar [e.g. Figs. 11 – 14, 15] discloses a regulated rectifier system, comprising: a multilevel switched-capacitor (MSC) rectifier circuit [e.g.  configured to receive an input waveform [e.g. VGRID] and a plurality of control signals [e.g. S12L S12H] and to generate an output [e.g. V21] for driving a load [e.g. Fig. 1; Z] from the input waveform in response to the plurality of control signals; and a regulation circuit [e.g. Fig. 13; 4] configured to receive the output of the rectifier circuit, determine a modulation index [e.g. m] from a comparison of the output of the rectifier circuit with a reference level [e.g. IIN_F], generate a corresponding plurality of the control signals [e.g. S12L S12H] from the modulation index.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 2 – 8 and 12 – 18 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the modulator is further configured to: generate the timing for control signal of MSC rectifier circuit corresponding to a modulation index from one or more reference voltage levels and a reference waveform; generate a plurality of modulated direct current (DC) voltage levels from the modulation index and the one or more reference voltages; and generate a corresponding plurality of control signals by a comparison of the modulated DC voltage levels and the reference waveform”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein generating the plurality of control signals further comprises receiving one or more direct current (DC) reference voltage levels; generating a plurality of modulated DC reference voltages from the modulation index and the DC reference voltage levels; receiving a reference waveform; and generating the timing for each of the plurality of control signals by comparing a corresponding one of the modulated DC reference voltages with the reference waveform”.
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the regulation circuit is further configured to: generate a plurality of modulated voltage levels from the modulation index; and generate the corresponding plurality of the control signals by a comparison of the modulated voltage levels and a reference waveform, and wherein the regulation circuit comprises a compensator configured to receive the comparison of the output of the rectifier circuit with the reference level and generate the modulation index from the comparison; and a modulator configured to receive the modulation index, one or more reference voltage levels and a reference waveform and configured to generate the plurality of modulated voltage levels from the modulation index and the one or more reference voltage levels, and to generate the corresponding plurality of the control signals by the comparison of the modulated voltage levels and the reference waveform”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838